Citation Nr: 1717279	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy, also claimed as a prostate problem.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for pneumonia, also claimed as a respiratory or lung problem.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Navy from February 1965 to February 1971.  The appellant was awarded the Good Conduct Medal and one Bronze Star.  He served on the USS Galveston as a steward and on the USS Everett F. Larson as a ship's serviceman.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant filed a timely Notice of Disagreement (NOD), received in November 2008.  The RO issued a Statement of the Case (SOC) in March 2009.  The appellant timely filed a VA Form 9, received in April 2009.   

The appellant requested a travel Board hearing in April 2009 and reiterated his request in April 2014, but ultimately withdrew his request for a Board hearing in October 2015.  The appellant then requested a video Board hearing.

Two letters were sent to the appellant, in January 2017 and February 2017, notifying him that his video Board hearing was scheduled for March 31, 2017, at 8:00 am local time.  These letters explained how to request that the hearing be rescheduled and the consequences of failing to report for the hearing, including effective withdrawal of the hearing request.  The record shows that the appellant failed to report for this hearing.  No explanation was provided with respect to why he did not report, and no motion for a new hearing date was filed within 15 days of the date of the scheduled hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, his overseas service did not include duty or visitation in Vietnam or presence in the inland waters of Vietnam, and the record shows that he was not exposed to an herbicide agent such as Agent Orange during active service.  

2.  The record contains no indication that the appellant's benign prostatic hypertrophy is attributable to his active naval service.

3.  The evidence is in relative equipoise as to whether the appellant's current skin disability, psoriasis, was incurred in active service.

4.  The most probative evidence establishes that the appellant does not currently have asbestosis.

5.  The record contains no indication that any current respiratory or lung problem, including pneumonia, is attributable to the appellant's active naval service.


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Psoriasis was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  Asbestosis was not incurred in service nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  A respiratory disability was not incurred in service nor may any such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims and Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  In a May 2007 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  VA also issued the appellant a March 2010 letter informing him of the necessary evidence to substantiate his claim that he was exposed to herbicide agents.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available and relevant post-service clinical records, which the appellant has specifically identified and authorized VA to obtain, are associated with the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2), (3). 

VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (4).  An examination or medical opinion is necessary if the evidence of record 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and 2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the appellant has not been afforded VA examinations in connection with his claims of entitlement to service connection for (1) benign prostatic hypertrophy (also claimed as a prostate problem), (2) asbestosis, and (3) pneumonia (also claimed as a respiratory or lung problem), the Board finds that examinations are not necessary.

There is no indication that the appellant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period, with respect to the appellant's claim for benign prostatic hypertrophy.  Regarding the appellant's asbestosis claim, there is no indication that the appellant has a current disability which is associated with any event, injury, or disease in service.  Finally, there is no indication that any respiratory or lung problem may be associated with any event, injury, or disease in service.  The appellant's claims to the contrary are conclusory generalized statements which are insufficient to trigger VA's duty to provide examinations.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (holding that a veteran's mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination).  Absent competent evidence of a current disability or symptoms thereof; evidence that the appellant suffered an event, injury, or disease in service or exhibited symptoms of a presumptive disease within one year of discharge from active duty; or during an applicable presumptive period; or any indication that the claimed disabilities are associated with service, an examination is not necessary.  

The appellant was afforded a VA medical examination in connection with his claims of entitlement to service connection for a skin disability.  38 C.F.R. § 3.159(c)(4).  As the outcome with respect to this claim is fully favorable to the appellant, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met for the appellant's claim of entitlement to service connection for a skin disability.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  The appellant has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.
      
      B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Benign prostatic hypertrophy, asbestosis, and pneumonia are not amongst the chronic disease specifically delineated in section 3.309.  

	C.  Herbicide Agent Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29) (A); 38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009); (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

VA has promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  In pertinent part, these lists identify ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or were docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede exposure to herbicides.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that the veteran personally went ashore, in order for VA to concede herbicide exposure.  VA updated its policy in 2016 to state that service aboard a ship that anchored in a deep-water coastal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicide agents, unless the evidence of the record confirms that the veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.  Additionally, the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  M21-1 IV.ii.1.H.2.c.  The updated list as of March 2017 does not include the USS Galveston.  Thus, current research does not show that the USS Galveston had "inland water" service in Vietnam.  The USS Everett F. Larson operated on Mekong River during December 1967.  However, it is clear from the appellant's service personnel records he served on the USS Galveston in December 1967 and did not serve on the USS Everett F. Larson until March 1970.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide agent exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  Benign prostatic hypertrophy, asbestosis, and pneumonia are not amongst the specifically delineated diseases associated with exposure to an herbicide agent.  

VA's Secretary has determined that there is no positive association between exposure to herbicide agents such as Agent Orange and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the foregoing presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some disabilities based on exposure to Agent Orange does not preclude direct service connection for other disabilities based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


III.  Analysis

A.  Entitlement to service connection for benign prostatic hypertrophy, also claimed as a prostate problem

The appellant has a current diagnosis of benign prostatic hypertrophy.  However, a review of the appellant's service treatment records shows that there was no in-service event, injury, or disease, with respect to the appellant's claim of service connection for a prostate disability. 

With respect to the issue of in-service exposure to Agent Orange, an April 2010 VA memorandum is of record which contains a formal finding that there is insufficient evidence to support the appellant's claim of exposure to Agent Orange.  It notes that the National Personnel Records Center stated that the appellant's service treatment records and service personnel records showed no in-country service in Vietnam.  

On his original May 2007 application for VA compensation benefits, the appellant indicated that he was stationed aboard the USS Galveston from 1965 to 1969 "which deployed and operated in Vietnam water during the Vietnam war."  As noted, however, service department records show that the USS Galveston was not amongst the ships operating in the inland waterways of Vietnam; thus, the appellant's service aboard the USS Galveston is not sufficient to establish presumptive exposure to herbicide agents, unless the evidence of the record confirms that the appellant went ashore.  

VA sent the appellant a March 2010 VCAA notice letter informing him of the evidence necessary to substantiate his claim that he was exposed to herbicide agents.  However, a review of the record indicates that no response was received.  The Board notes that the record does not otherwise show that the appellant set foot in the Republic of Vietnam.  The appellant's lay statement is unspecific.  He wrote, in a statement received in October 2007, that he was "expos[ed] to herbicides (Agent Orange) while serving in Vietnam."  However, the appellant does not specify if he actually went ashore or whether his statement is a reference to his service aboard the USS Galveston in Vietnam's offshore waters.  Although the appellant's statement is competent and credible, given its lack of detail, it is not probative as to the question of actual or presumed exposure to herbicide agents in Vietnam.  

Again, service department records show that the USS Galveston did not have "inland water" service in Vietnam.  The USS Everett F. Larson, another duty station reflected in the appellant's service personnel records, did operate on the Mekong River during December 1967.  However, it is clear from the appellant's service personnel records that he was stationed aboard the USS Galveston in December 1967 and did not serve on the USS Everett F. Larson until November 1969.  M21-1 IV.ii.1.H.2.c.  Thus, the appellant is not legally presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a) (6) (iii).

For the foregoing reasons, the Board concludes that the record does not support a finding of actual or presumed exposure to an herbicide agent in service.  In any event, benign prostatic hypertrophy is not an enumerated disability entitled to the presumption of service connection.  38 C.F.R. § 3.309(e).  Thus, even if the appellant had been presumed to have been exposed, or found to have been exposed, to herbicides, he would not be entitled to presumptive service connection for his benign prostatic hypertrophy.

The record on appeal otherwise contains no indication that the appellant's current benign prostatic hypertrophy had its inception during service or is otherwise causally related to his active service or any incident therein.  The appellant's service treatment records contain no indication of benign prostatic hypertrophy or other abnormality of the prostate.  Indeed, his February 1971 naval separation medical examination shows that clinical evaluation of the genitourinary system, anus, rectum, and prostate was normal at that time.  The post-service clinical evidence confirms a diagnosis of benign prostatic hypertrophy but contains no indication that such condition is causally related to the appellant's active service or any incident therein.  

Absent evidence that the current benign prostatic hypertrophy had its inception during service or is otherwise associated with service, service connection for benign prostatic hypertrophy must be denied. 


      B.  Entitlement to service connection for a skin disorder

The appellant seeks service connection for a skin disorder.  He contends that his current skin disorder had its inception during service and has continued to the present day.  

The appellant's service treatment records show that at his January 1965 naval enlistment medical examination, his skin was examined and determined to be normal, but for a vaccination scar on the right upper arm.  In-service treatment records show that in May 1970, he sought treatment for a rash on the left and right arms and legs.  He indicated that it had been present for the past three weeks.  He was evaluated in the dermatology clinic where he was diagnosed as having a pityriasis rosacea rash.  

The post-service record on appeal shows that the appellant is currently under treatment for psoriasis.  

The appellant was afforded a contracted examination in July 2012.  The appellant reported a history of having developed a rash in service which was treated with topical creams.  He indicated that the rash had persisted since that time.  The examiner diagnosed the appellant as having psoriasis.  He indicated that 

"based on medical records reviewed, it is less likely than not that the veteran's skin condition was permanently aggravated beyond natural progression by the veteran's military service.  As noted in medical records the veteran was initially diagnosis [sic] pityriasis rosacea which can occur between the ages of 10 and 35.  It is usually harmless and the cause is unknown and it is not considered an allergic reaction or an infection.  Of note pityriasis rosacea rash is similar to the rash seen in other conditions including ringworm of the skin, tinea versicolor, eczema and psoriasis.  As noted in history the veteran states that he was told that he had psoriasis right after he left the service and consulted a civilian dermatologist.  Since then he has been treated for this with Lidex and other anti-inflammatory steroidal creams.  It has only been over a year that his treatment was changed to clobetasol which according to the veteran has not afforded relief either.  Psoriasis is an autoimmune disease of unknown etiology and is not aggravated by physical activity or diet.  Therefore, the veteran's psoriasis was not aggravated beyond its natural progression by military service for this particular veteran."  

As set forth above, the appellant's service treatment records shows that no skin disability was noted on his naval enlistment medical examination.  Absent a notation of any skin disorder at the time of the appellant's enlistment medical examination, the legal presumption of sound condition attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Crowe v. Brown, 7 Vet. App. 238, 247 (1994); Quirin v. Shinseki, 23 Vet. App. 390, 396 (2009) ("[T]he only prerequisite for the application of the presumption of soundness is that the veteran's entry examination be clear of any noted diseases or disabilities.").  The record contains no evidence to suggest that such presumption can be rebutted.  

The in-service treatment records show that the appellant was first diagnosed as having a pityriasis rosacea rash while on active duty.  Moreover, he has provided competent and credible lay evidence that the rash which began in service has continued to the present day.  Moreover, although the opinion provided by the examiner is poorly worded insofar as it discusses why the appellant's naval service did not aggravate his skin disability, the examiner also reviewed the appellant's medical records and noted that the appellant's skin disability began during service.  He further explained that the appellant's current skin disability, psoriasis, is similar to the skin disability which is shown to have had its inception during the appellant's active service.  Given this evidence, and affording the appellant the benefit of the doubt, the Board concludes that service connection for psoriasis is warranted.  


C.  Entitlement to service connection for asbestosis

Unlike herbicide agents, there is no legal presumption with respect to service connection due to asbestos exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Rather, VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols set forth in the VA Adjudication Procedure Manual M21-1.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

In this case, the record on appeal, which the Board has carefully considered, contains no probative evidence that the appellant currently has asbestosis or has ever had asbestosis for any period of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The appellant's service treatment records contain no indication of asbestosis.  The appellant's lungs and chest were examined at the time of his February 1971 naval separation medical examination and determined to be normal at that time.  A chest X-ray was also within normal limits at that time.  

The post-service clinical evidence is similarly silent for any indication of asbestosis.  The appellant was diagnosed with a single episode of bronchitis in August 2008; however, his medical records otherwise consistently note that the appellant has clear lungs from 2003 to 2010, including on chest x-rays.  There is no indication in the post-service clinical evidence of a current diagnosis of asbestosis nor has the appellant submitted or identified any such evidence.  

The Board notes that on his May 2007 application for VA compensation benefits, the appellant indicated that he was exposed to asbestos when he was stationed aboard ships.  Absent any indication of a current diagnosis of asbestosis, however, even assuming for the sake of argument that the ships aboard which the appellant served contained asbestos to which he was exposed, service connection would not be warranted as mere exposure to asbestos is not a disability upon which benefits may be granted.  The evidence must establish that the appellant currently has a chronic respiratory disorder related to in-service exposure to asbestos.  The record contains no indication that the appellant has been diagnosed as having any of the respiratory disabilities associated with asbestos exposure, such as fibrosis, plural plaques, cancers of the lung, mesothelioma, or asbestosis.  

As set forth above, the record contains no probative evidence that the appellant currently has asbestosis or has ever had asbestosis for any period of the claim.  Although the appellant is competent to describe his pulmonary symptoms, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, or specific diagnostic tests, such as a diagnosis of asbestosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Despite being advised to do so, he has not submitted or identified any evidence that he currently has asbestosis.  As there is no indication that the appellant has a current disability of asbestosis, service connection for that disability is not warranted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

D.  Entitlement to service connection for pneumonia, also claimed as a respiratory or lung problem

The appellant's service treatment records show that he was seen for occasional colds and sore throats during service, but are entirely negative for complaints or findings of a chronic respiratory disability, to include pneumonia.  Indeed, his lungs and chest were examined at the time of his February 1971 naval separation medical examination and determined to be normal at that time.  A chest X-ray was also within normal limits at that time.  

As noted above, the post-service clinical record shows that the appellant was diagnosed as having a single episode of bronchitis in August 2008.  However, the appellant's medical records otherwise consistently note that the appellant has clear lungs from 2003 to 2010.  A January 2010 clinical note states that the appellant had possible focal pneumonia in the left lower lobe.  However, the record contains no indication that any current chronic respiratory disability is causally related to the appellant's active service or any incident therein.  Absent such evidence, the preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for benign prostatic hypertrophy, also claimed as a prostate problem, is denied.

Entitlement to service connection for psoriasis is granted.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for pneumonia, also claimed as a respiratory/lung problem, is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


